DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (JP Publication 2016-127000) in view of Schmidt (U.S. Patent Publication 2013/0164635).
Shiozaki discloses a secondary battery comprising a positive electrode, a negative electrode, and a non-aqueous electrolyte, wherein the positive electrode comprises a current collector, a protective layer comprising a conductive material and 
Shiozaki fails to disclose that a thermally expandable material, different from a conductive material, is present in the cathode and has larger volume expansion than the conductive material, that the expandable material is present in an amount of 0.1-5 mass%, or 0.1-1 mass%, that an average particle size of the expandable material is 1-500 microns and the expansion volume is 10-300 m/g, and that an expanded graphite is formed by treating a natural graphite with concentrated sulfuric acid and concentrated nitric acid.
Schmidt discloses a lithium sulfur secondary battery comprising: a cathode, an anode and electrolyte, wherein the cathode comprises sulfur, 1-75 wt% of an expanded graphite and further conductive agents (Paragraph 0012), as recited in claims 1 and 8 of the present invention.  Schmidt also discloses that the conductive agent can be carbon black, acetylene black, ketjen black, graphite, etc. (Paragraph 0057), as recited in claim 11 of the present invention.  It would be known by one of ordinary skill in the art that 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have included an expanded graphite in the positive electrode active material layer of Shiozaki, in addition to the conductive agent, because Schmidt teaches that this material improves the number of cycles of charge/discharge that can be performed using the battery without losing capacity.  It also would have been obvious to one of ordinary skill in the art to have included the expanded graphite in the amount of 1-75 wt% because Schmidt teaches that this amount allows for the improvement of battery capacity.  It would have been obvious to one of ordinary skill in the art that the expanded graphite could be made by treating natural graphite with concentrate sulfuric acid and concentrated nitric acid because Schmidt teaches that this is a common technique for forming this material.  Finally, it would have been obvious to one of ordinary skill in the art to have used an expanded graphite having a particle size of 1-500 microns and an expansion volume of 10-300 mL/g because Schmidt teaches .
Claims 1, 2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (JP Publication 2016-127000) in view of Kuzuo (JP Publication 2001-332245).
Shiozaki discloses a secondary battery comprising a positive electrode, a negative electrode, and a non-aqueous electrolyte, wherein the positive electrode comprises a current collector, a protective layer comprising a conductive material and inorganic compound, and an active material layer (Paragraphs 0012, 0016, 0022, 0023), as recited in claims 1 and 2 of the present invention.  Shiozaki also discloses that the content of the inorganic compound in the protective layer is 90-99 wt% (Paragraph 0023), as recited in claims 1 and 2 of the present invention.  Shiozaki teaches that the protective layer has a thickness of 1-5 microns (Paragraph 0022), as recited in claims 4 and 5 of the present invention.  Shiozaki also teaches that the inorganic compound can be manganese oxide, silicon dioxide, titanium dioxide, and aluminum oxide (Paragraph 0023), as recited in claims 6 and 7 of the present invention.  
Shiozaki fails to disclose that a thermally expandable material, different from a conductive material, is present in the cathode and has larger volume expansion than the conductive material, that the expandable material is present in an amount of 0.1-5 mass%, or 0.1-1 mass%.
Kuzuo discloses a positive electrode of a battery comprising: a current collector and an electrode mixture on the current collector, wherein the electrode mixture or a layer between the electrode mixture layer and current collector can comprise a heat 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have included an expandable microcapsule in the protective layer or active material layer of Shiozaki, in addition to the conductive agent, because Kuzuo teaches that this material protects the electrode from high temperatures and overheating.  It also would have been obvious to one of ordinary skill in the art to have included the expandable microcapsules in the amount of 0.01-5 wt% because Kuzuo teaches that this amount allows for effective protection from heat without being detrimental to other properties of the electrode.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (JP Publication 2016-127000) in view of Kuzuo (JP Publication 2001-332245) as applied to claims 1, 2 and 4-9 above, and further in view of Schmidt (U.S. Patent Publication 2013/0164635).
The teachings of Shiozaki and Kuzuo have been discussed in paragraph 4 above.  Shiozaki states that the conductive material can be carbon black, acetylene black, ketjen black or graphite (Paragraph 0019), as recited in claim 11 of the present invention.

Schmidt discloses a lithium sulfur secondary battery comprising: a cathode, an anode and electrolyte, wherein the cathode comprises sulfur, 1-75 wt% of an expanded graphite and further conductive agents (Paragraph 0012).  Schmidt teaches that the expanded graphite can be formed by treating a natural graphite with concentrated sulfuric acid and concentrated nitric acid (Paragraph 0038), as recited in claims 11 and 13 of the present invention.  Schmidt also teaches that a variety of types of expanded graphite can be used, which is discussed in the examples.  It would have been known by one of ordinary skill in the art that these types of expanded graphite have a particle size between 1 and 500 microns and an expansion volume between 10 and 300 mL/g, as recited in claims 10 and 12 of the present invention. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that an expanded graphite could also be used in the positive electrode of Shiozaki because Schmidt teaches that this material improves the number of cycles of charge/discharge that can be performed using the battery without losing capacity.  It also would have been obvious to one of ordinary skill in the art that the expanded graphite could be made by treating natural graphite with concentrate sulfuric acid and concentrated nitric acid because Schmidt teaches that this is a common technique for forming this material.  Finally, it would have been obvious to one .
Response to Arguments
Applicant’s arguments, filed 8/10/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to the amendments made to the claims, a new ground(s) of rejection is made in view of newly found prior art references.
Applicants argue that Shiozaki fails to disclose that the active material layer or protective layer comprise both a conductive material and an expandable material, and that the expandable material has larger volume expansion than the conductive material.  The references, Kuzuo and/or Schmidt, are now combined with Shiozaki to teach either an expandable microcapsule or an expanded graphite that can be added to either a positive electrode active material mixture or a layer in between an active material layer and a current collector.  Kuzuo and Schmidt teach that these are in addition to a conductive agent, such as carbon black.  It would have been known by one of ordinary skill in the art that expandable microcapsules and expanded graphite have a larger volume expansion than carbon black.  Additionally, Kuzuo teaches that the expandable microcapsules protect the battery from overheating.  Thus, Kuzuo and/or Schmidt combined with Shiozaki teach every limitation of claims 1 and 2 of the present invention.  
Regarding the new claims, Schmidt teaches every limitation of the properties of the expanded graphite.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722